In a negligence action to recover damages for personal injury, medical expenses, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County, entered December 7, 1965, as, on reconsideration, adhered to the court’s original decision denying a general preference in trial. Order reversed insofar as appealed from, without costs; motion granted; and general preference in trial directed to be aeeorded to this action. In our opinion, the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by plaintiffs in that court. It was, therefore, an improvident exercise of discretion to deny the application for a preference.
Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.